Dear Mr. Kleinschmidt:
We received your request for an opinion on behalf of Airport District No. 1 of Calcasieu Parish.  You inquire as to the applicability of the Public Bid or Public Lease Laws to the leasing of airplane hangar space.  It is our understanding that the District is not leasing the land itself, but rather is interested in charging a fee for the use of hangar or parking spaces for private planes.
La. R.S. 2:135.1 addresses the authority of airport districts, airport authorities, and other political subdivisions which establish or operate airports or landing fields.  La. R.S.2:135.1A(3) specifically provides that airport districts may:
    Lease to any person, as defined in this title, areas for operations space, improvements, including industrial development, and equipment on such airports or landing fields; provided that all leases of land, improvements, or equipment, except as hereinafter provided, shall be by public bid under the provisions of the Public Bid Law, R.S. 38:2181
et seq, or under the provisions on leases of public lands, R.S. 41:1211 et seq.
Thus, Airport District No. 1 of Calcasieu Parish has the authority to lease land but must do so pursuant to the Public Lease Law. Because the District is not actually leasing land, it is our opinion that La. R.S. 2:135.1A(3) does not apply.
You question the applicability of La. R.S. 2:605 B.  This statute is included in Chapter 4 of Title 2 which is limited to Airport Authorities.  It allows Airport Authorities to establish and fix charges, rentals, or fees regarding property and improvements as well as expenses of operation.  Because this statute is limited to Airport Authorities and your request is on behalf of an Airport District, it is our opinion that La. R.S. 2:605 B does not apply.
You also question the applicability of La. R.S. 2:326 C.  It provides as follows:
    An airport district, through its governing authority, may by resolution or ordinance establish, maintain, and collect proper and reasonable rates, charges, rents, or other fees for the use of the facilities of the airport.  The governing authority may provide for the housing of any airplane at suitable facilities within a district.  An airport district may adopt and enforce regulations necessary for the protection and the safety of persons using airports constructed and maintained by the district.
Thus, this statute specifically authorizes the District to establish by resolution rents, charges or fees for the use of the facilities of the airport, i.e., hangar space.  It is our opinion that La. R.S. 2:326 C applies to the lease of hangar space and the District would not have to comply with La. R.S. 41:1211 et seq.
We trust this adequately responds to your request, but, should you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Yours very truly,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                            By: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI:TVG:jv cc:  James Michael Pettaway